DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-16, 20 as filed 1/7/2021 is/are allowed. Claim(s) 17-18 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Kent on 2/23/2021.
The application has been amended as follows: 
----
Claim(s) 17-18, is/are hereby cancelled.
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    608
    431
    media_image1.png
    Greyscale

NIELSEN (US 20160271540 A1) teaches a filter apparatus comprising a cartridge having an inlet (22) and an outlet (24), and containing compressible filter media comprising discrete fibrous elements, each of the discrete fibrous elements comprising a plurality of filter fibers having different deniers [abs, 0039-43]. The reference teaches using synthetic polymers such as thermoplastics [0029]. NIELSEN fails to provide pressure difference between the inlet and outlet ports with the filter media disposed in the housing is less than four pounds per square inch differential. Further, NIELSEN fails to teach a pump operationally coupled to the inlet port of the filter. The reference does not state pump would be required or implied in using the filter for its application such as reverse osmosis, etc. Therefore, NIELSEN fails to provide any details of a pump that is operable to move the liquid through the filter media with a flux rate of at least eighteen gallons per minute per square foot filter media while operating at less than one electrical horsepower. For at least these reasons the claims appear to be novel and unobvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777